DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim limitations should be changed to as follow
A method of generating a weather forecast, the method executable by a server, the server including a processor, the processor configured to execute a Machine Learning Algorithm (MLA), the method comprising: 
receiving, by the MLA at a given period of time, an indication of meteo radar data for a given geographical region, wherein the meteo radar data being represented as a pre-determined number of sequential 3D precipitation maps having been captured before the given period of time; 
receiving, by the MLA at the given period of time, satellite data for the given geographical region 
generating, by the MLA, based on the satellite data, which follows the pre-determined number of sequential 3D precipitation maps, the further sequential 3D map being associated with a period of time after the given period of time; 
. Appropriate correction is required.

Claim 18 is objected to because of the following informalities:  The claim limitations should be changed to as follow
A method of generating a weather forecast, the method executable by a server, the server including a processor, the processor configured to execute a Machine Learning Algorithm (MLA), the method comprising: 
receiving, by the MLA at a given period of time, an indication of meteo radar data for a given geographical region, wherein the meteo radar data having been captured before the given period of time; 
receiving, by the MLA at the given period of time, satellite data for the given geographical region 
generating, by the MLA, an enrichment data based on the satellite data
the enrichment data being predicted meteo data for at least one of: a second geographical region being at least partially different from the given geographical region; and 
a period of time after the given period of time; 
. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the enrichment data “in line 9.  It is not clear what “the enrichment data” refer too or structure of the enrichment data. The term “the enrichment data " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Kruhoeffer et al. (US 5,379,215).

Regarding Claim 19. Kruhoeffer  teaches a method of generating a weather forecast, the method executable by a server, the server including a processor, the processor configured to execute a Machine Learning Algorithm (MLA), the method comprising(abstract, figs. 2-3): 
Receiving (66), by the MLA at a given period of time (52), satellite data for a given geographical region (col. 4, l.47-52); 
based on the satellite data, generating by the MLA(52), a 3D precipitation map for the given geographical region (70: fig. 3; fig. 4); 
based on the 3D precipitation map(70: fig. 3; fig. 4), generating by the MLA the weather forecast for the given period of time for the given geographical region (fire, storm warning, time/date, storm path: fig. 2; fig. 4; col. 5, l.49-65).

Allowable Subject Matter
Claims 1-17 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome current objection. 
The following is a statement of reasons for the indication of allowable subject matter:  

The subject matter of claim 20 would be allowable because the closest prior art (see attached PTO-892 & IDS) fails to disclose or render obvious the limitations of r receiving, by a second MLA at a training period of time, an indication of meteo radar data for a training geographical region, the meteo radar data being represented as a pre-determined number of sequential 3D precipitation maps having been captured before the given period of time; generating, by the second MLA, a prediction of a further sequential 3D precipitation map, which follows the pre-determined number of sequential 3D precipitation maps, the further sequential 3D map being associated with a period of time after the training period of time; receiving, by the first MLA at the given period of time, satellite data for the training geographical region; based on the satellite data, training the first MLA to generate a prediction of a 3D precipitation map by providing to the first MLA a training set including: the satellite data as a training object; the prediction .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a) Mecikalski (US 10,761,242) disclose a weather forecasting system has weather forecasting logic that receives weather data from a satellite or other source, such as radar. The weather forecasting logic processes such data to identify cumulus clouds. For each cumulus cloud identified, the weather forecasting logic applies interest field tests and feeds the results into formulas derived based on measurements from current and past weather events. The model determines a score indicating the likelihood of the cumulus cloud forming precipitation and a score indicating the likelihood of the cumulus cloud forming lightning in the future within a certain time period. Based on such scores, the weather forecasting logic predicts in which geographic regions the identified cumulus cloud will produce precipitation and/or lightning during the time period. The predictions of the weather forecasting logic may then be used to provide a weather map thereby providing users with a graphical illustration of the areas.
b) Rothenberg (US 2020/0132884) disclose the systems and methods described herein provide a mechanism for collecting information from a diverse suite of sensors and systems, calculating the current precipitation, atmospheric water vapor, or precipitable water and other atmospheric-based phenomena based upon these sensor readings, and predicting future precipitation and atmospheric-based phenomena.

d) Elkbetz et al. (US 10,962,680) disclose collecting information from a diverse suite of sensors and systems, calculating the current precipitation, atmospheric water vapor, atmospheric liquid water content, or precipitable water and other atmospheric-based phenomena, for example presence and intensity of fog, based upon these sensor readings, predicting future precipitation and atmospheric-based phenomena, and estimating effects of the atmospheric-based phenomena on visibility, for example by calculating runway visible range (RVR) estimates and forecasts based on the atmospheric-based phenomena.
e) chen (2018/0313975) disclose integrated weather forecast products designed to assist operations managers with operational decision-making related to a designated event or set of events. The present disclosure provides a way to process weather data from various sources and in diverse data formats containing varying spatial resolutions 
f) Breihoiz et al. (US 9,869,766) disclose Systems and methods for controlling a weather radar system are provided. A system for controlling a weather radar system includes a communications system including a transmitter-receiver and a processor. The transmitter-receiver is configured to receive first weather data from an external location. The first weather data includes a first weather condition, a location of the first weather condition, and a time of sensing the first weather condition. The processor includes a control module coupled with the communications system and configured to determine a point of interest based on the first weather data; acquire, by controlling an onboard weather radar system, second weather data at the point of interest; provide data representative of weather near the point of interest based at least in part on the second weather data; and transmit, by the transmitter-receiver, the data representative of weather near the point of interest to an external weather radar system.
g) MCCann et al. (US 9,607,520) disclose a variety of weather monitoring systems, including ground-based and satellite-based observations, are used to provide weather reports and forecasts.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD K ISLAM/
Primary Examiner
Art Unit 2864